Citation Nr: 0332690	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  01-08 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than January 18, 
1999, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to April 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which, among other things, granted 
service connection for post-traumatic stress disorder, 
assigning a 100 percent disability evaluation thereto 
effective January 18, 1999, and denying an effective date of 
February 5, 1992, the date of the veteran's original claim 
for VA compensation benefits, for the grant of service 
connection for post-traumatic stress disorder.  The Board 
first considered the issue here on appeal in October 2002 and 
denied the benefits sought.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in February 2003, the Court granted a 
joint motion for remand, vacating the Board's decision and 
remanding the issue here on appeal to the Board for 
compliance with the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)] and, more specifically, with the specific notice 
requirements set forth by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board notes at this juncture that the veteran's 
representative submitted a letter brief to the Board in 
September 2003, setting forth the veteran's arguments in 
favor of the assignment of an earlier effective date for the 
grant of service connection for post-traumatic stress 
disorder based on clear and unmistakable error committed by 
the RO in a July 22, 1992 rating decision.  This issue is not 
before the Board for consideration and it is important to 
note that the veteran's representative specifically advised 
the RO in October 2001 that the veteran was not putting forth 
a claim of clear and unmistakable error.  As such, this 
matter is referred to the RO for initial consideration.


REMAND

The evidence of record shows that the RO granted service 
connection for post-traumatic stress disorder in a February 
2001 rating decision and assigned a 100 percent disability 
evaluation thereto effective January 18, 1999.  The veteran 
appealed the assignment of the effective date and in May 
2001, the RO advised the veteran of his rights and 
responsibilities under the VCAA.  This letter, however, did 
not specifically state what evidence might be relevant in 
substantiating the claim on appeal nor did it specifically 
state what evidence VA would obtain on the veteran's behalf; 
it stated in general terms that VA had a duty to assist a 
veteran in obtaining evidence.  Seven days after the RO's 
letter was mailed, the veteran's representative submitted a 
letter stating that there was no additional evidence to be 
submitted, that all arguments concerning entitlement to an 
earlier effective date had been made.  VA took these 
assertions at face value and moved forward with an 
adjudication of the issue on appeal.  Interestingly, the 
veteran's representative now argues that the veteran was not 
given proper notice of his rights and VA's responsibilities 
under the VCAA.

In November 2000, the VCAA was signed into legislation.  The 
VCAA redefined the obligations of VA with respect to its duty 
to notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

As outlined above, the veteran was advised of his rights and 
responsibilities under the VCAA in a letter dated in May 
2001.  Because the veteran was not specifically told what 
evidence VA would obtain on his behalf, as is required by 
Quartuccio, supra., the notice of record is insufficient and 
this matter must be remanded in order for the RO to cure this 
procedural defect and further assist the veteran with the 
development of his claim.  Due to the recent invalidation of 
portions of the regulations implementing the VCAA, the Board 
does not itself have jurisdiction to cure this procedural 
defect.  See Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7020 (Fed. Cir. Sept. 22, 2003).


Therefore, this matter is REMANDED for the following action:

The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to substantiate 
his claim on appeal and given an 
opportunity to supply additional evidence 
and/or argument, identify additional 
evidence for VA to obtain, or waive his 
right to the one-year response time 
required under the VCAA.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


